Citation Nr: 0704953	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  96-44 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July to November of 
1966.  

This matter initially came to the Board on appeal from a 
March 1996 rating decision, in which the RO found that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a low back disorder.  

In January 1999, the Board reopened the veteran's claim and 
remanded the case to the RO for further development of the 
evidence.  The Board subsequently remanded this case back to 
the RO in June 2004.  

In December 2005, the Board denied the veteran's claim.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), and, in August 2006, the 
veteran, through his representative, and the Secretary of 
Veterans Appeals (Secretary) filed a Joint Motion for Remand.  
This motion was granted in an August 2006 Court order, and 
the case is again before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

In their Joint Motion for Remand, the veteran and the 
Secretary emphasized that the Board had based its denial of 
the veteran's claim on the determination that the veteran's 
disorder preexisted service and was not aggravated therein.  

The veteran and the Secretary, however, indicated that that 
the Board had not addressed any clear and unmistakable 
evidence that the veteran's disorder had preexisted service 
and was not aggravated therein.  They indicated that, on 
remand, the Board needed to adequately address whether the 
evidence of record met this "very demanding" standard.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); VAOPGCPREC 
3-2003 (July 16, 2003). 

It is the preliminary determination of the Board that the 
question of whether the veteran's disorder clearly and 
unmistakably preexisted service and was not aggravated 
therein must be addressed on a further VA spine examination.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
spine examination to determine the nature 
and likely etiology of his claimed low 
back disorder.  

The claims file should be made available 
to the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, 
including x-ray studies and range of 
motion studies.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis corresponding to the veteran's 
claimed low back disorder.  The examiner 
should further state whether this 
disorder clearly and unmistakably 
preexisted service.  If a determination 
cannot be made corresponding to this 
precise standard, the examiner should so 
state.  

If the examiner does determine that the 
veteran's low back disorder clearly and 
unmistakably preexisted service, the 
examiner should further provide an 
opinion as to whether there is clear and 
unmistakable evidence to show that the 
disorder was not permanently worsened 
during service.  

If the examiner is unable to reach the 
determination that the veteran's claimed 
disorder clearly and unmistakably 
preexisted service, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
current disorder was manifest in service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

2.  After completion of the above 
development, the veteran's claim of 
service connection for a low back 
disorder should be readjudicated.  

If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


